Herlihy, J.
The claimant appeals from a decision of the Unemployment Insurance Board which determined that the request for a hearing not having been filed within the statutory period, it was without jurisdiction to rule on the issue of voluntary leaving of employment. Section 620 (subd. 1, par. [a]) of the Labor Law provides that a request for a hearing must be made within the 30 days’ statutory period. The record shows that the initial determination of the board was mailed to claimant on October 23, 1963 and that she did not request a hearing until December 9, 1963 (approximately 47 days thereafter) because “I haven’t requested the hearing before because I was very discouraged the way I was treated in the office in Baltimore ”. It further appears that during the period she had no intervening employment. Under the circumstances, the board was without jurisdiction. Decision affirmed, without costs. Gibson, P. J., Taylor, Aulisi and Hamm, JJ., concur.